BOWEN W. SIMMONS, Retired Circuit Judge.
Appellant, an indigent here and below, was indicted for burglary with intent to rape, tried and convicted therefor on a plea of not guilty. He entered and withdrew a plea of insanity. The jury fixed punishment at fifteen years imprisonment.
It appears from the evidence that the victim refused to let defendant in her house at night. He then proceeded to kick the front door open, then entered and a struggle ensued, resulting in physical injuries to the victim. The res gestae was interrupted by a person on the street who entered the home in response to noises he heard. Others came over, including the sheriff. We omit further details of the State’s evidence.
Defendant testified, inter alia, that he had slept with the victim on occasions prior to the night of the difficulty and had seen her that night at the house of another person where they had been drinking intoxicating beverages. He contended that later, as he passed in front of the victim’s home, she called him and an argument ensued in the victim’s home about another woman. A fight ensued; that she grabbed a hammer, which he took away from her and hit her with the handle, thus causing bruises that bled. He denied breaking into the victim’s home and that he tried to rape her.
Suffice it is, there were conflicts in the evidence which the jury heard and resolved in favor of the State.
The attorney appointed for defendant on this appeal did not file a brief. However, we have carefully and in detail, examined the record as required by T. 15, Section 389, Recompiled Code 1958. We find no prejudicial errors of any kind.
Appellant was well represented at nisi prius by appointed counsel. It appears from the record that he got a fair trial and now cannot be heard to complain.
The foregoing opinion was prepared by the Honorable BOWEN W. SIMMONS, a retired Circuit Judge, serving as a Judge of this Court, under the provisions of Section 6.10 of the new Judicial Article (Constitutional Amendment No. 328); his opinion is hereby adopted as that of the Court.
The judgment below is hereby
AFFIRMED.
All the Judges concur.